Citation Nr: 1819711	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-31 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's petition to reopen his claim of entitlement to service connection for hepatitis and then denied that claim on the merits.

Although the RO has reopened this claim, the Board must determine of its own accord whether reopening is warranted to address the merits of the underlying claim.  See Barnett v. Brown, 83 F.3d 1380   (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a matter of its jurisdiction, regardless of the decision of the RO).

The Veteran testified before the undersigned Veterans Law Judge in March 2017 at a videoconference hearing.  A copy of the transcript is of record.

In September 2017, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.


FINDINGS OF FACT

1. A June 1969 rating decision denied entitlement to service connection for hepatitis; the Veteran did not appeal.

2. Additional evidence received since the June 1969 rating decision is new and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hepatitis.

3.  The Veteran does not currently have hepatitis.

CONCLUSIONS OF LAW

1. The June 1969 rating decision, which denied entitlement to service connection for hepatitis, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has been submitted to reopen the claim of entitlement to service connection for hepatitis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for hepatitis have not been met.  38 U.S.C.. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen

The Veteran has filed a petition to reopen the previously denied claim of entitlement to service connection for hepatitis.  For the following reasons, the Board finds that reopening is warranted.

Service connection for hepatitis was initially denied in a June 1969 rating decision. In a July 1969 letter, the Veteran was notified of this decision and his appellate rights.  He did not disagree with the decision and there was no new and material evidence received within one year of the date of mailing of the rating decision.  See 38 C.F.R. § 3.156 (b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (noting that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).

Consequently, because the Veteran did not appeal the June 1969 rating decision, and because new and material evidence was not received within one year of the date of its mailing, that rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103. 

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  This assessment requires a review of all evidence submitted by or on behalf of a claimant since the last final denial, regardless of whether it was on the merits or on procedural grounds, to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (the requirement that newly submitted evidence raise a reasonable possibility of substantiating the claim is a "low threshold.").

Service connection for hepatitis was denied in the June 1969 rating decision on the basis that the RO found that while the Veteran was treated during service for infectious hepatitis, such had resolved and there were no current residuals of hepatitis. 

Since the June 1969 rating decision, the evidence of record includes the Veteran's VA and private treatment records, report of an April 2016 VA examination and May 2016 addendum, and the Veteran's statements, including those rendered during his March 2016 decision review officer (DRO) conference and his March 2017 Board hearing.  The Veteran has asserted that he currently has elevated liver results.  This evidence, evidence not previously submitted to decision makers and relating to an unestablished fact necessary to support the claim, raises a reasonable possibility of substantiating the claim and the Board finds that it constitutes new and material evidence.  See 38 C.F.R. § 3.156(a).  Accordingly, the Board finds that new and material evidence has been received to reopen the claim.

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532   (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519   (1996).

In his October 2009 petition to reopen, the Veteran reported that he had hepatitis during service in the Republic of Vietnam, and that he had not received treatment for the same since that time.  In his January 2011 notice of disagreement (NOD) and in his November 2012 substantive appeal, the Veteran provided similar statements, asserting that he continued to carry the antibodies of hepatitis, even though he was asymptomatic at the time of his discharge from service.  During his March 2016 DRO conference, the Veteran reported that he had hepatitis during service and currently had hepatitis C.  During his March 2017 Board hearing, the Veteran reported the circumstances of his in-service hepatitis and asserted that he did not know if he still had such, or residuals thereof.  He denied problems with hepatitis, and noted that his VA physician informed him that he had elevated liver results.

The Veteran's VA and private treatment records are silent for complaint, treatment, or diagnosis of hepatitis.  The Veteran has reported his pertinent medical history during VA treatment, however, and his February 2018 VA Agent Orange Registry examination report indicates that he had elevated liver enzymes, with history of hepatitis from the Republic of Vietnam. 

The Veteran was afforded a VA examination in April 2016.  The examiner noted the Veteran's prior diagnosis of in-service hepatitis A, commenting that the infectious hepatitis with which the Veteran was previously diagnosed was now known as hepatitis A.  The examiner explained that hepatitis A was acute,-self-limited, and spread from contaminated food and water.  The examiner reported that the Veteran's condition had resolved in service, and he had no current hepatitis symptoms or diagnoses.  The examiner reported that the Veteran had not ever been diagnosed with hepatitis C, only the infectious hepatitis, now hepatitis A, and his laboratory results of November 2012 showed a negative response to hepatitis C and a reactive response to hepatitis A and B.  In a May 2016 statement, the examiner reiteriated that there was no current diagnosis of any kind of hepatitis.

While the Veteran has reported the he still carries hepatitis antibodies, and his laboratory results cited by the VA examiner in April 2016 showed reactive responses to hepatitis A and B, and while he has been shown to have elevated liver results, there is no probative evidence of a diagnosis of hepatitis.  Tubianosa v. Derwinski, 3 Vet. App. 181, 183- 84 (1992) (test findings are not signs of any disease process).  To the extent that the Veteran purports to offer evidence that he has a diagnosis of hepatitis, the Board finds that such statements are not competent, as the diagnosis of hepatitis is a complex medical question.  There is no evidence that he has the requisite medical expertise or training to diagnose hepatitis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  His lay statements thus lack probative value and the Board places greater probative weight on the opinion of the VA examiner, given his medical training.

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, at most there have been positive laboratory findings indicative of past infection/exposure to hepatitis A, but the VA examiner explained that the condition had resolved in service.  Such findings have not led to a current diagnosis of hepatitis.  Laboratory findings in and of themselves do not constitute disabilities for which service connection is available under VA law.  

Accordingly, as the preponderance of the evidence shows that the Veteran has not had hepatitis during the pendency of this claim, service connection may not be established.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); accord Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Entitlement to service connection for hepatitis is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


